In re Myles, Robert; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “E”, No. 225-178-E.
Relator represents that the district court has failed to act timely on an application for post conviction relief he filed on or about June 14, 1994. If relator’s representation is correct, the district court is ordered to consider and act on the application. The district court is ordered to provide this Court with a copy of its judgment.
VICTORY, J., not on panel.